Citation Nr: 0311656	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-07 174	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for osteomyelitis of 
the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 27, 1972, to November 22, 1972.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

During the appeal the veteran relocated to Texas and, as a 
result, his statement of the case was issued by the RO in 
Houston, Texas.  The veteran has moved back to West Virginia, 
and the appeal is now in the jurisdiction of RO in 
Huntington.  

In November 2002, the Board remanded the issue to the 
Huntington RO for the veteran to be scheduled for a 
videoconference hearing, at his request.  He failed to report 
for that hearing in March 2003, and has made no attempt to 
contact VA to reschedule a new hearing.  Efforts to contact 
the veteran have been fruitless.


FINDINGS OF FACT

1.  An unappealed May 2000 rating decision determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for osteomyelitis of the left 
lower extremity (claimed at the time as a left knee 
condition).

2.  Evidence submitted since the May 2000 rating decision is 
new to the claims file, but does not bear directly and 
substantially on the question of whether the veteran  has 
osteomyelitis of the left lower extremity that was incurred 
or aggravated in service, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSION OF LAW

Evidence submitted since the rating decision in May 2000 is 
not new and material, and a claim of service connection for 
osteomyelitis of the left lower extremity may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

There was a significant change in the law during the course 
of this appeal.  In November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified in pertinent part at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  It 
appears that the VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue in this matter.  The veteran was 
provided a copy of the decisions explaining why his initial 
claim for service connection for osteomyelitis was denied in 
May 1976, and why his claims to reopen the issue were denied 
in May 2000 and October 2001.  The veteran and his 
representative were advised of the applicable laws and 
regulations by way of those rating decisions, a May 2002 
statement of the case (SOC), and letters from VA dated in 
June 2000 and September 2001.  These communications clearly 
explained his rights and responsibilities, and advised him 
what evidence was of record, and what type of evidence could 
substantiate his claim; specifically, the veteran has been 
advised that he must submit new and material evidence to 
reopen the claim.

Furthermore, the SOC and the correspondence from VA 
specifically advised him of his and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the veteran was notified in the November 2002 
remand that he could submit additional evidence or argument, 
and/or present new and material evidence.  The veteran was 
also afforded the opportunity to present additional 
testimony, evidence, and argument with regard to his case by 
way of the scheduled March 2003 Board hearing, for which he 
failed, without explanation, to report.  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  While the 
veteran asserted that October 1972 X-rays of the left lower 
extremity had not been obtained, review of the record shows 
that service medical records do contain a physician's 
detailed discussion of the findings shown on these October 
1972 X-rays.  The evidence of record is sufficient to address 
the issue at hand.  

The veteran is not prejudiced by the Board's consideration of 
the appeal based on the current record; another remand to 
advise him of the provisions of the VCAA and implementing 
regulations in greater detail would serve no useful purpose, 
but would merely cause needless delay. 

II.  Background

The file contains records of pre-service treatment for 
osteomyelitis of the left tibia, following an injury in the 
summer of 1965.  These records show that the veteran was 
hospitalized in October 1965 and underwent surgery identified 
as "saucerization" of the left tibia.  After post-operative 
care, including antibiotics and a leg cast, he was released 
in November 1965.  Regular follow up treatment revealed 
gradual improvement and repair of the saucerized area of the 
tibia.  Treatment is shown to have been less frequent over 
time, and the final medical entry, dated in February 1968, 
indicates that there were no signs of continuing 
osteomyelitis activity, either clinically or by radiographic 
examination.  

On the veteran's August 1972 report of examination prior to 
entrance into active military service, a scar on the left leg 
was noted and a history of osteomyelitis was reported.  On 
his report of medical history, the veteran noted his history 
of treatment for osteomyelitis of the left tibia when he was 
12 years of age.  The examining physician noted postoperative 
osteomyelitis, NCD (not considered disqualifying).

Pursuant to a request from the U.S. Army, Dr. C.A.S. in the 
division of orthopedics at the Southern West Virginia Clinic 
(SWVC) provided a report on the veteran's osteomyelitis, 
dated October 26, 1972.  Dr. C.A.S. indicated that he had 
examined the veteran and was well aware of the veteran's 
history of osteomyelitis treatment, as his associates from 
the SWVC had performed the treatment.  The physician noted 
that the veteran claimed no present trouble whatsoever with 
the area which had been affected by the osteomyelitis, and he 
noted that the wound was well-healed.  There was no 
significant atrophy of the calf muscles, and the veteran 
appeared well healed and cured of his osteomyelitis.  X-rays 
of the left tibia taken on that date, in AP and lateral 
projections, showed some evidence of the old osteomyelitic 
lesion at the upper third of the tibia.  There was some area 
of sclerosis of the posterior cortex and some area of 
rarefaction just below the tibial condyles.  This was noted 
to have been somewhat spotty, but there was no evidence of 
any recent bone reaction, and the X-ray appeared to be that 
of healed osteomyelitis of the upper tibia.  The physician 
gave his impression that the veteran had suffered 
osteomyelitis of the upper end of the tibia, which had 
successfully been treated.  He stated that he had a feeling 
that the veteran would be able to stand the rigors of 
military service, but he qualified that statement by noting 
that "the osteomyelitis frequently recurs and I believe that 
the history of established osteomyelitis of a major bone is 
grounds for rejection in the military service."

The veteran was inducted into the Army and came on active 
duty on October 27, 1972, the day after the examination noted 
above.  Service medical records show that the veteran was 
seen two weeks later, on November 9, 1972, for complaints of 
left leg pain.  The veteran's remarks on an individual sick 
slip indicate that he had once had osteomyelitis and an 
operation, and that the same area was hurting him again.  A 
November 9, 1972, medical care note showed that the veteran 
had a history of osteomyelitis in 1965, and that he had been 
successfully treated and had no trouble since then, but that 
he stated it hurt him now.  The narrative summary on a 
clinical record dated November 10, 1972, noted the veteran's 
history of osteomyelitis treatment in 1965 as well as the 
recent October 1972 report from Dr. C.A.S., which indicated 
osteomyelitis frequently recurs.  It was noted that the 
veteran was admitted for Medical Board processing only.  He 
was found to be medically unfit for enlistment or induction 
in the military service because of osteomyelitis, recurrent.  
The veteran was presented to a Medical Board for disposition.  
The diagnosis was osteomyelitis, chronic, recurrent, left 
tibia with history of surgery.  The report of Medical Board 
Proceedings indicated that the veteran had 14 days active 
military service at that time.  The Medical Board found that 
the veteran had chronic recurrent osteomyelitis of the left 
tibia that was not incurred in the line of duty, had existed 
prior to entry on active duty, and was not aggravated by 
active duty.  The veteran's November 1972 examination prior 
to separation noted that he was not qualified for enlistment 
or induction due to his osteomyelitis.   

April 1976 statements from the veteran, his mother, his wife, 
and his friend essentially indicate that the veteran's left 
leg condition was made worse by his short period of military 
service.

In a May 1976 decision, the RO denied service connection for 
osteomyelitis of the left tibia, finding that this condition 
had pre-dated military service and had not been aggravated 
beyond normal progression by the veteran's short period of 
service.  The veteran was notified of this decision by letter 
dated May 1976.  He did not appeal, and thus the decision was 
final.

In March 2000, the veteran submitted a claim for benefits 
indicating that he had a problem with his left lower 
extremity.  By way of a May 2000 rating action, the RO denied 
the veteran's claim, finding that he had not submitted new 
and material evidence to reopen his claim for service 
connection.  The RO notified the veteran of this decision 
through a June 2000 letter, and the veteran did not appeal.  
Again, therefore, the claim denial was final.

Clinical records from the Beckley West Virginia clinic, dated 
from June 1999 through April 2000, reveal treatment for 
psychiatric problems but contain no findings of an ongoing 
problem with osteomyelitis.

In an August 2001 claim for benefits, the veteran asserted 
that his left knee had swelled up during basic training at 
Fort Jackson, that X-rays taken at that time had shown 
bursitis, and that his left knee problem is due to his 
strenuous basic training.  

VA inpatient and outpatient treatment records dated from July 
2000 to August 2001 show treatment for various conditions, 
including schizoaffective disorder and alcohol abuse.  
Complaints of left knee pain were noted in October 2000.  A 
January 2001 physical examination upon hospital admission did 
not show any problems with the lower extremities.  A January 
2001 record indicates that the  veteran stated he had chronic 
knee problems.  The records show no objective findings 
regarding the left lower extremity.

In October 2001, records were added to the claims file from 
Appalachian Regional Healthcare.  These records show 
treatment for various mental and physical problems from May 
1983 to October 1997.  They contain no complaints or findings 
regarding the left lower extremity.

In October 2001, the RO denied the claim of service 
connection for osteomyelitis, finding that the veteran had 
not submitted new and material evidence sufficient to reopen 
his claim.  In his February 2002 notice of disagreement, the 
veteran asserted that VA had failed to request left lower 
extremity X-ray findings from studies taken in or around 
November 1972, prior to his date of discharge.  In his May 
2002 VA Form 9, the veteran indicated that his left lower 
extremity did not bother him until he was in basic training, 
even though he was working in the coal mines prior to being 
drafted.  The veteran alleged that 1972 X-rays revealed that 
his condition was bursitis of the left knee.  In a June 2002 
statement, the veteran essentially reasserted that his left 
lower extremity did not bother him prior to service. 

In an August 2002 VA Form 646, the veteran's service 
representative clarified that the issue at hand is service 
connection for osteomyelitis, and not some disorder of the 
knee.  

III.  Analysis

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273, 283-85 (1996).

The VCAA expressly provides that nothing in that new statute 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (now 
codified as amended at 38 U.S.C.A. § 5103A(f) (2002)).  
Therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened unless, and until, there has 
been a finding that new and material evidence has been 
submitted.

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board notes 
in passing that an amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Hence, the latter version does not apply in the instant case.  
66 Fed. Reg. 45,620-630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).

The RO has repeatedly denied the veteran's claim for service 
connection for osteomyelitis of the left lower extremity.  In 
a May 1976 decision, the RO denied service connection for 
osteomyelitis of the left tibia on the basis that it pre-
existed service, and was not aggravated beyond normal 
progression of the condition.  

In the May 2000 rating decision, the Huntington RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection.  It was noted that 
the evidence presented was essentially duplicative of the 
evidence previously considered.  The veteran was notified of 
this rating decision in June 2000 and did not appeal.  Hence, 
the May 2000 RO decision became final, and is the last final 
denial of the claim.

At the time of the May 2000 rating decision, the record 
included - records of pre-service treatment for 
osteomyelitis; the veteran's service entrance examination 
noting his history of osteomyelitis; a private physician's 
report (dated one day prior to the beginning of the veteran's 
period of active duty) discussing the results of October 1972 
X-rays of the left tibia and indicating that, while 
osteomyelitis was not then seen, it does have a tendency to 
recur; service medical records showing treatment for 
complaints of pain related to osteomyelitis two weeks into 
active duty; the report of Medical Board proceedings; April 
1976 lay statements from the veteran and others alleging in-
service aggravation; and VA treatment records dated from June 
1999 through April 2000.  

The record showed that the veteran's pre-service 
osteomyelitis continued to cause problems during service.  It 
did not include evidence that the left tibia osteomyelitis 
grew permanently worse during service, except based on 
history provided by the veteran.  To the contrary, the 
Medical Board found that the veteran's osteomyelitis pre-
dated service and was not aggravated by the few weeks the 
veteran spent on active duty.  With all due respect for the 
veteran's assertion that he experienced pain in his left leg 
from the rigors of military training, we note that the Court 
of Appeals for Veterans Claims has consistently stated that 
"temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet.App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet.App. 474, 479 (1997).

The relevant evidence added to the claims file since the May 
2000 rating decision consists of the following: (1) various 
submissions by the veteran, including an August 2001 
application, a February 2002 Notice of Disagreement, and a 
June 2002 Substantive Appeal; (2) VA hospital and outpatient 
treatment records, dated from July 2000 to August 2001; and 
(3) records of treatment through Appalachian Regional 
Healthcare dated from May 1983 to October 1997.

In reviewing the newly submitted medical evidence of record, 
the Board initially notes that the RO had previously found 
evidence of treatment for osteomyelitis prior to service and 
evidence of treatment for complaints of left leg pain 
associated with osteomyelitis during service, but no evidence 
that the veteran's pre-service osteomyelitis problem 
increased during service, or was aggravated thereby.  
Similarly, the newly received evidence also contains no 
indication that the veteran's pre-service condition was made 
worse by any aspect of his period of service.  In short, the 
Board finds that the recently submitted medical evidence does 
not show that the veteran currently has osteomyelitis of the 
left tibia, much less that the severity of any such current 
condition was the result of in-service aggravation.   

Therefore, the newly submitted medical evidence does not bear 
directly and substantially on the question of whether the 
veteran has osteomyelitis that is related to service, and 
this evidence, while new, cannot be deemed "material" for 
purposes of reopening the veteran's claim.

As to the veteran's own opinions, we do not doubt his sincere 
belief in the merit of his claim, but he has not demonstrated 
he has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  Therefore, his lay opinions in this matter are 
not competent medical evidence, and cannot be deemed 
"material" for purposes of reopening his claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For evidence 
to be new and material, it must bear directly and 
substantially on the matter at hand, and be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Here, the claim has been denied on the 
basis that the veteran's osteomyelitis disability pre-
existed, and was not aggravated by, service.  In this 
context, the only evidence that would bear on the matter at 
hand would be evidence tending to show either (a) that a 
osteomyelitis disability did not pre-exist service or (b) 
that a pre-existing osteomyelitis disability increased in 
severity (was aggravated) during service.  No such evidence 
has been submitted, and the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
osteomyelitis of the left lower extremity is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

